Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 4,546,116) or Pedain et al. (US 4,248,910).
	Patentees disclose polyurethane compositions for the production of films on textile substrates, considered to encompass polymeric substrates, wherein the compositions comprise an isocyanate-based reactant, a polymeric polyol, and a low molecular weight extender, wherein urea diols having two urea groups and an alicyclic structure are disclosed.  See columns 2-6; column 7, lines 63+; column 9, lines 28-51, and column 12, lines 60+ within Muller et al.  See columns 3 and 4; column 5, lines 6-21 and 62+; and column 6, lines 1-16 within Pedain et al.
4.	Though the references disclose the use of other low molecular weight extenders in addition to the alicyclic urea diols, the position is taken that it would have been obvious to use virtually any of the disclosed extenders including those of the instant invention, because one of ordinary skill in the art would have reasonably expected them to yield viable polyurethanes.  Though the references fail to disclose the claimed amount of the extender to be used, since the function and effect of the extenders were known within polyurethane chemistry, determining the amount of extender to be used within the compositions would have required only routine experimentation.  Furthermore, regarding claim 6, in view of the disclosed cycloalkylene species for inclusion within the diol urea formula and the disclosed specific alicyclic structure-containing urea diol, the derivation and use of the claimed compounds would have been obvious, since one would have reasonably expected any alicyclic structure-containing urea diol to be viable.
5.	Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Markusch et al. (US 4,413,111) or Kelso et al. (US 4,439,593).
	Patentees disclose polyurethane compositions for the production of films on substrates, wherein the compositions comprise an isocyanate-based reactant, a polymeric polyol, including polyacrylate polyols, and a low molecular weight extender, wherein urea diols having two urea groups and an alicyclic structure are disclosed.  See column 1, lines 56+; columns 2 and 3, especially column 3, lines 54+; column 4, lines 54+; and column 9, lines 8+ within Markusch et al.  See columns 2 and 3; column 4, lines 26+; column 5; column 6, lines 22+; column 7, lines 55-65; column 10, lines 49-55; and column 14, lines 9-11 within Kelso et al.
6.	Though the references disclose the use of other low molecular weight extenders in addition to the alicyclic urea diols, the position is taken that it would have been obvious to use virtually any of the disclosed extenders including those of the instant invention, because one of ordinary skill in the art would have reasonably expected them to yield viable polyurethanes.  Though the references fail to disclose the claimed amount of the extender to be used, since the function and effect of the extenders were known within polyurethane chemistry, determining the amount of extender to be used within the compositions would have required only routine experimentation.  Furthermore, regarding claim 6, in view of the disclosed cycloalkylene species for inclusion within the diol urea formula and the disclosed specific alicyclic structure-containing urea diol, the derivation and use of the claimed compounds would have been obvious, since one would have reasonably expected any alicyclic structure-containing urea diol to be viable.
7.	Applicants’ amendment and remarks have been considered; however, they are insufficient to overcome the prior art rejections for the following reasons.  Firstly, despite applicants’ argument, the examiner maintains that a proper Graham factor analysis has been applied in application of the prior art and rejection of the claims.  Despite the number of extenders disclosed, the prior art teaches that extenders corresponding to those claimed were known to be useful in the production of polyurethanes at the time of invention.  Furthermore, there is nothing on the record to establish that the use of the claimed alicyclic urea diols in the claimed amounts within compositions commensurate in scope with the claims yields an unexpected results relative to the other extenders disclosed within the prior art.  Secondly, applicants’ arguments are not commensurate in scope with the claims, as amended.  The claims specify that the amount of the alicyclic urea diol is based on 100 parts by weight of the composition for forming the polyurethane film; however, applicants’ remarks repeatedly states that the amount of the alicyclic urea diol is based on 100 parts by weight of the OH group-containing polymer.  Lastly, though applicants have presented a Table on page 8 of the response, the Table is deficient for the following reasons.  The Table has not been set forth in the form of a 37 CFR 1.132 declaration.  Furthermore, insufficient information with respect to the compositions represented by the Table has been provided; accordingly, the examiner is unable to perform a meaningful analysis of the results within the Table relative to the claimed compositions.  It is well established that any showing of unexpected results must be commensurate in scope with the claimed invention.  In re Greenfield, 197 USPQ 227.  The information provided by applicants is insufficient to establish that this tenet has been met.      
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765